OPINIÓN BEL TbIBuNAL.
Considerando: que según el Artículo 237 del Código Penal la persona culpable de acometimiento con arma mortífera incurrirá en la pena de presidio por un término máximo de diez años, ó cárcel por un término máximo de dos años ó multa máxima de cinco mil dollars ó ambas penas; y que según el Artículo 14 del mismo Código, cuando un delito castigable con pena de Presidio, apareja también la de multa ó cárcel, á 'discreción del Tribunal, se considerará “Misdemeanor” para todos los efectos, después de dictada sentencia imponiendo una pena que no fuere de Presidio.
Considerando: que el recurso de apelación solo cabe en proceso criminal en persecución de un delito muy grave (felony) con arreglo al Artículo 345 del Código de'Enjuicia-*46miento Criminal y qne debiendo reputarse “Misdemeanor” por lo que se deja expuesto para todos los efectos legales el delito por el cual ba sido penado Antonio Moura es improce-dente el recurso interpuesto.
Vistos los textos legales citados. Se desestima el recurso de apelación interpuesto por Antonio Moura contra la sen-tencia que dictó el Tribunal de Distrito de Ponce en veinte de Julio último con las costas al recurrente y remítase copia certificada de esta resolución al expresado Tribunal á los fines procedentes.

Desestimada.

Jueces concurrentes, Sres. Presidente Quiñones, y Aso-ciados Plernandez, Pigueras, Sulzbacber y MacLeary.